Citation Nr: 1718505	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches prior to December 8, 2014.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1993 to April 1997 and from November 2001 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2015, the Veteran testified before the undersigned.  A transcript is associated with the file.

In pertinent part, a May 2016 Board decision denied the Veteran entitlement to a rating in excess of 30 percent for migraine headaches prior to December 8, 2014. 

However, in a February 2017 Order, the United States Court of Appeals for Veterans Claims (CAVC) granted a joint motion for partial remand (JMPR), which vacated the pertinent portion of the Board's decision.  The JMPR noted that the Board's decision was inadequate in part because it misstated the frequency of the Veteran's migraine headaches as once or twice per month.  The JMPR noted a January 2010 VA examination revealed the frequency of the headaches was at least once per week at the time.  Therefore, a remand was necessary for the Board to give further consideration to the issue of whether the frequency of the Veteran's migraines met the criteria for a 50 percent evaluation prior to December 8, 2014. 


FINDING OF FACT

Prior to December 8, 2014, the Veteran experienced migraines including very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

Prior to December 8, 2014, the Veteran was entitled to an evaluation of 50 percent for migraine headaches, which is the highest schedular rating for migraines.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R. § 3.159 , amended VA's duties to notify and to assist a Veteran in developing information and evidence necessary to substantiate the claim.  VA's duty to notify was satisfied by letters in December 2009 and January 2010.  VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Board has considered the argument of the Veteran's accredited representative that a new examination is warranted, and that the undersigned failed to satisfy the duties of a hearing officer.  However, as will be discussed below, the Board is granting the 50 percent rating sought by the Veteran, which is the maximum disability rating available for headaches.  For this reason, and as the issue of an extraschedular evaluation as not been raised, the Board finds no prejudice in proceeding with a decision without further addressing those arguments.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims (Vet. App. March 17, 2017).  In fact, any further development would only needlessly delay the award of benefits.

A 30 percent rating for migraine headaches contemplates characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The rating criteria do not define "prostrating," and the Board observes that CAVC has not defined "prostrating."  However, according to Webster's New World Dictionary of American English, Third College Edition (1986), p.1080, "prostration" is defined as "utter physical exhaustion or helplessness."

A 50 percent rating for migraine headaches contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The term "productive of severe economic inadaptability" could be read as "producing" or "capable of producing" severe economic inadaptability.  See Pierce v. Principi, 18 Vet.App. 440, 445 (2004).

After considering the totality of the evidence currently of record, and the concerns expressed in the JMPR, the Board finds that the Veteran's migraine headaches most nearly approximated the criteria for a 50 percent rating prior to December 8, 2014.  In regard to frequency, the Board notes that VA examinations in both January 2010 and December 2014 revealed the Veteran was experiencing headaches with a frequency of at least once per week.  A frequency of once per week is significantly higher than the frequency of once per month contemplated by a 30 percent rating, and the Board notes that the Veteran reported having attacks more frequently at times including up to twice per day initially.  See, e.g., May 2015 Hearing Testimony; December 2014 VA Examination; January 2010 VA Examination.  Therefore, the Board finds that the Veteran's headaches occurred very frequently at times prior to December 8, 2014. 

In regard to severity, the Board finds the Veteran's attacks were sometimes completely prostrating, prolonged, and productive of severe economic inadaptability prior to December 8, 2014.  Specifically, the Board notes that pertinent VA examinations in the record revealed that the Veteran would sometimes need to retreat to a dark room for several hours until the migraines subsided.  See, e.g., January 2010 VA Examination.  The Board finds that if uncontrolled, prolonged attacks of this severity could render the Veteran helpless and powerless to adapt economically.  

The Board notes that while there is some evidence that the Veteran's headaches were not always very frequent or prostrating, improvements in symptomatology were associated with significant medication use.  For example, a September 2010 VA examination noted Veteran was able to perform in a full-time sedentary position and as a sponsored Paralympian for a time while on regular doses of Imitrex for migraine headaches.  In contrast, emergency room treatment records indicate that the Veteran's migraines were more severe when he wasn't actively using Imitrex.  See, e.g., August 2008 Physician Emergency Department Note from Denver VA Medical Center (VAMC).  Even with medication, the Veteran reported that he sometimes missed work and practice due to his headaches and has recently been living primarily off of disability.  See May 2015 Hearing Testimony; September 2010 VA Examination ; January 2010 VA Examination.  

The rating criteria for migraine headaches is silent in regard to the effects of medication.  The Board finds that the preponderance of the evidence shows that in the absence of pain medication including Imitrex, the frequency and severity of the Veteran's headaches were significantly greater.  Furthermore, the Board finds the preponderance of the evidence shows that the Veteran's migraine symptoms were at least capable of producing severe economic inadaptability.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that the Veteran's symptoms due to migraine headaches most nearly approximated a 50 percent rating for the entire period prior to December 8, 2014.  


ORDER

Entitlement to the maximum schedular rating of 50 percent for migraine headaches prior to December 8, 2014 is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


